Chalmers, J.,
delivered the opinion of the court.
We cannot think it likely that the jury could have been misled by the inapt phraseology of the fifth instruction for the State, in stating that it was a legal presumption rather than one of fact that a witness who knowingly testified falsely as to one material fact was thereby rendered unworthy of credit as to all his state*537ments; since, by the sixth instruction for the defense,.they were distinctly informed that though they might believe that any witness had sworn falsely in some part of his testimony, they were not thereby compelled to disbelieve his entire testimony, but, might reject a part and believe the residue as they thought proper and right, looking to all the evidence in the case.
The fourth instruction asked for the defendant was properly refused, since no witness on either side testified to any state of fact which rendered it necessary to give it; and various instructions given for the defense fully submitted to the jury the alleged state of case presented on behalf of the defense.

Affirmed.